 

[tlogo1.jpg]

 

August 20, 2012



Richard Cohen

Executive Chairman, Interim Chief Executive Officer and

Interim Chief Financial Officer

CorMedix Inc.

745 Rt. 202-206, Suite 303



Bridgewater, NJ 08807

 

Re: Amended and Restated Investment Banking Agreement

 

Dear Richard:

 

We are pleased to confirm that this Amended and Restated Investment Banking
Agreement (the “Agreement”) amends and restates, in its entirety, the Investment
Banking Agreement, dated as of May 31, 2012, by and between John Carris
Investments, LLC (“John Carris”) and CorMedix Inc. (the “Company”) (the “Prior
Agreement”). This Agreement shall describe the arrangements under which John
Carris is engaged by the Company (both parties together referred to as the
"Parties") to act as its exclusive placement agent in connection with the
potential Transaction (as defined below) and the Prior Agreement shall be of no
further force and effect. The terms of this relationship are as follows:

 

1.Retention. Subject to the terms and conditions of this Agreement, the Company
has engaged John Carris to act on behalf of the Company as its exclusive
placement agent commencing on May 31, 2012 and continuing for a period of six
(6) months thereafter (the "Engagement" or "Exclusive Period"), unless otherwise
terminated, the resulting end date from either termination or expiration shall
be referred to as the "Termination Date".

 

2.Scope of Services. John Carris will:

 

(a)Provide advice and assistance to the Company in connection with analyzing,
structuring, negotiating and effectuating (including, but not limited to,
providing valuation analyses as appropriate), and identifying potential
investors in, and acting as exclusive placement agent, as appropriate, in any
financing transaction involving the Company pursuant to an offering of
securities (whether in the form of secured or unsecured debt (including, but not
limited to, senior notes, subordinated notes, high-yield notes, or mezzanine
notes), equity, equity-linked or convertible securities, any other form of
indebtedness, or any other similar transaction or series of transactions, or any
combination thereof (any such transaction considered in this clause, a
"Transaction").

 

It is understood that any Proposed Transaction will be structured so that the
offer and sale of securities will meet an exemption from the registration
requirements of the U.S. Securities Act of 1933, as amended (the "Act"). The
Company will use commercially reasonable efforts so as not to directly or
indirectly take any action, including, but not limited to, making any offer or
sale of securities if, as a result, the offer and sale of securities
contemplated hereby would fail to be entitled to the exemption from the
registration requirements of the Act.

 

 

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

(b)If (i) the Company shall enter into a definitive agreement with respect to a
Transaction during the term of this Agreement, and (ii) the Company, upon
consummation of the Transaction, receives proceeds in excess of $500,000, with
John Carris solely and directly responsible for identifying and approaching (as
evidenced in writing) and introducing the Company to the investors investing no
less than $500,000 (in the aggregate) in the Transaction; then for a period of
six (6) months following the consummation of such Transaction the Company agrees
that it shall not engage an exclusive placement agent for any securities
offering by the Company or its subsidiaries not covered by Section 2, unless the
Company shall have first offered John Carris the right of first refusal to act
as exclusive placement agent, on the economic terms and conditions that are
offered to the Company in writing by any other investment banking firm or broker
or dealer, and where John Carris exercises such right of first refusal and
agrees to serve in such capacity within five (5) business days of being notified
of same. If John Carris agrees to act in any such capacity, the Company and John
Carris will enter into a separate engagement letter or other agreement
appropriate for the type of transaction. The Company acknowledges that this
Agreement is neither an express nor an implied commitment by John Carris to act
in any capacity in any such transaction.

 

For the avoidance of doubt, this Agreement does not create any commitment by
John Carris to underwrite, sell, or place any securities of the Company and, in
the case of any Transaction involving an underwritten offer of securities by the
Company, no such commitment will be created until the execution of an
underwriting agreement or purchase agreement with respect thereto. This
Agreement does not constitute a commitment or obligation by John Carris or any
of its affiliates to provide any financing which may be required or advisable in
connection with any Transaction contemplated in this Agreement. By signing this
Agreement, the Company expressly acknowledges that John Carris does not
guarantee, warrant, or otherwise provide assurance that the Company will be able
to implement or consummate any Transaction contemplated herein, or achieve any
other result. The scope of John Carris' engagement shall be limited to those
matters expressly set forth in this Agreement.

 

3.Compensation. As compensation for the services provided herein, the Company
agrees to pay John Carris the following:

 

(a)Exclusive Placement Fees. John Carris shall receive an aggregate cash
exclusive placement fee equal to 10% of the total purchase price of the
securities sold in any transaction to investors, including all amounts placed in
an escrow account ("Aggregate Consideration"). Notwithstanding the foregoing,
Aggregate Consideration shall not include any amounts received (in any
transaction or series of transactions) from any existing stockholder of the
Company listed on Exhibit A attached hereto (each, an "Existing Stockholder").
John Carris shall receive an aggregate cash exclusive placement fee equal to 5%
of the total purchase price of the securities sold in any transaction to any
Existing Stockholder, including all amounts placed in an escrow account.

 

(b)Exclusive Placement Warrants. On each closing date on which Aggregate
Consideration is paid or becomes payable, the Company shall issue to John Carris
warrants ("Exclusive Placement Warrants") in an aggregate amount equal to 10% of
the Aggregate Consideration raised by John Carris. The Exclusive Placement
Warrants shall be issued on the same terms and conditions, including with
respect to the exercise price, exercise provisions and anti-dilution, as those
offered and sold in the Transaction.

 

Page | 2CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

(c)Tail Period. The Company shall and shall have caused its affiliates to pay
John Carris all compensation described in this Section 3, with respect to any
equity or debt financing occurring at any time prior to the expiration of twelve
(12) months after the Termination Date (the "Tail Period") and including a
third-party not otherwise in contact with the Company identified and approached
(as evidenced in writing) by John Carris in connection with the proposed
Transaction during the Engagement and John Carris provided written notification
to the Company of the introduction and Company does not dispute within five (5)
calendar days in writing that John Carris identified such candidates to the
Company.

 

(d)Mergers and Acquisitions. The Company agrees that if John Carris, directly or
indirectly, introduces the Company, during the term of this Agreement, to any
person or entity, excluding Existing Stockholders, that becomes a party to a
merger, acquisition, joint venture or other similar transaction with the Company
or any affiliate thereof, then the Company shall pay to John Carris a fee
("Merger Fee"). The Merger Fee will be paid in a combination of stock and cash,
to be determined by the Company, that will reflect the exact percentage of stock
and or cash used for the transaction, and will be calculated as a percentage of
the Transaction Value (as defined herein) in accordance with the following
scale:

 

Percentage Amount 6% Up to $7,000,000 5% $7,000,001 - $9,000,000 4%
$9,000,001-$11,000,000 3% $11,000,001-$13,000,000 2% $13,000,001-$15,000,000 1%
Above $15,000,001

 

"Transaction Value" shall mean the aggregate value of all cash, securities,
notes, debentures, purchase options, royalties,; marketing, licensing and
revenue contracts;, including contingent and installment payments; consideration
paid for assets owned by majority owned subsidiaries of the Company or entities
in any business relationship which are used in or are potentially useful in the
Company's business and any other tangible net benefit to the Company, its
shareholders or directed beneficiaries and other property and valuable
consideration of every kind either (i) transferred to the Company and its
affiliates in connection with any transaction involving any investment , loan or
any other equity or debt financing for, or acquisition of, the Company or any
affiliate thereof, or in connection with an acquisition of equity or assets
thereof or (ii) transferred by the Company and its affiliates in any transaction
involving an investment in or acquisition of any third party, or acquisition of
the equity or assets thereof, by the Company or any affiliate thereof or (iii)
transferred or otherwise contributed by all parties to enter into any joint
venture or similar joint enterprise or undertaking with the Company or any
affiliate thereof. The aggregate value of all such cash, securities and other
property and valuable consideration shall be the aggregate fair market value
thereof as determined jointly by John Carris and the Company, or by an
independent appraiser jointly selected by John Carris and the Company (with fees
thereof shared by the Parties).

 

(e)To the extent Transaction Value includes contingent and installment payments,
escrow amounts and other delayed payment methods, then the Company shall be
entitled to pay that portion of the Merger Fee reflecting such payments promptly
following the Company's receipt thereof.

 

Page | 3CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

(f)Consent Solicitation. In the event that the Company requests that John Carris
advise the Company with respect to a consent solicitation that is not related to
or pursued in connection with any Transaction, the Company and John Carris shall
mutually agree upon a reasonable fee for such services.

 

(g)Expenses. In addition to any fees that may be payable to John Carris, the
Company agrees to reimburse John Carris for all reasonable and documented travel
and other out-of-pocket expenses directly arising out of John Carris' engagement
hereunder, including, but not limited to, all reasonable and documented fees and
disbursements of attorneys; provided any such fees and expenses above $2,500
shall have first been approved in writing by the Company's executive officers.
On a monthly basis, John Carris shall bill for expenses incurred and
reimbursable hereunder; whereupon the Company promptly shall reimburse John
Carris for such expenses.

 

Except as expressly set forth in this Agreement, each applicable fee described
above shall be additive to any other fees earned by John Carris relating to any
other Transaction.

 

All amounts owed to John Carris hereunder shall be made in cash by wire transfer
of immediately available U.S. funds to an account designated by John Carris. No
amounts paid or payable to John Carris or any of its affiliates under this
Agreement shall be credited against any other amounts paid or payable to John
Carris except as otherwise expressly stated in this Agreement. The Company's
obligation to pay any fee or expense set forth in this Agreement shall be
absolute and unconditional and shall not be subject to reduction by way of
setoff, recoupment, or counterclaim.

 

4.Representations. Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants that:

 

(a)(i) The Company has the full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder, (ii) this Agreement
has been duly authorized and executed by the Company, and constitutes a valid
and binding agreement of the Company enforceable in accordance with its terms,
(iii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(A) the Company's governing agreement(s), or (B) any agreement to which the
Company is a party or by which any of its property or assets is bound.

 

(b)In the event that the Company wishes to enter into a Transaction that
requires the approval of its stockholders, it is understood that both the
management and the board of directors will use commercially reasonable efforts
to solicit and obtain such approval.

 

5.Representations. Warranties and Covenants of John Carris. John Carris hereby
represents, warrants and covenants that (i) they are a business entity duly
organized, validly existing and in good standing under the laws of the State of
New York (ii) they have the full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder; (iii) this Agreement
has been duly authorized and executed by John Carris, and constitutes a valid
and binding agreement of John Carris enforceable in accordance with its terms;
(iv) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(A) John Carris' governing agreement(s), or (B) any agreement to which John
Carris is a party or by which any of their property or assets are bound; and (v)
John Carris is a member in good standing with FINRA which is registered as a
broker-dealer under the Securities Exchange Act of 1934, and is duly licensed as
a broker-dealer under the laws of the State of New York and each state in which
they will conduct brokerage activities and John Carris does not have, now or in
the past five years, a relationship, affiliation, or association with any
officer or director or stockholder of the Company or otherwise will transfer an
item of value to any such officer, director or stockholder in connection with or
as a result of the Transaction of this Agreement.

 

Page | 4CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

6.Independent Contractor. John Carris and the Company hereby acknowledge that
John Carris is an independent contractor, that the obligations and
responsibilities of John Carris are solely to the Company, and that said
obligations and responsibilities of John Carris to the Company are limited to
those specifically set forth in this Agreement. John Carris, by entering into
this Agreement and satisfying its obligations hereunder, does not assume any
fiduciary duties with respect to the Company, or the Company's Board of
Directors, officers, management, employees, security holders or creditors. All
decisions made with respect to any transactions undertaken by the Company,
whether or not consistent with advice rendered by John Carris, shall be those of
the Company. Notwithstanding anything herein to the contrary, it is understood
that John Carris is not undertaking to provide any legal, regulatory, accounting
or tax advice in connection with its engagement hereunder, and the Company shall
rely solely upon its own experts for such matters. Moreover, the Company
recognizes that John Carris has been retained only by the Company and that its
engagement is not deemed to be on behalf of, and is not intended to confer or
bestow the status of third-party beneficiary rights upon, any security holder,
director, officer or employee or creditor of the Company, or any person or
entity not a party hereto as against John Carris or any of its affiliates, their
respective partners, directors, officers, agents and employees, their respective
affiliates or each other person or entity, if any, controlling John Carris or
any of its affiliates. Unless otherwise expressly stated in writing by John
Carris, no advice or opinions rendered to the Company during the course of the
engagement hereunder shall constitute a recommendation to any other party. No
one other than the Company is authorized to rely upon the engagement of John
Carris, or any statements or conduct by John Carris.

 

7.Confidentiality.

 

(a)The Company acknowledges that any written or oral advice, opinion, material
and other information provided by John Carris in connection with its engagement
hereunder will be treated as confidential and will be solely for the benefit and
use of the Company in connection with a potential Transaction and, except as may
be required by applicable law or regulation, the Company agrees that no such
advice, opinion, material and information shall be used for any other purpose or
be reproduced, disseminated, quoted or referred to at any time, in any manner or
for any purpose, nor shall any public references to John Carris be made by or on
behalf of the Company, in each case without John Carris' prior consent, such
consent not to be unreasonably withheld, if, in the judgment of the Company's
legal counsel, is required by law or regulation or in a filing with any
governmental agency in connection with the Transaction; provided that John
Carris shall have had a reasonable opportunity to review any such filing prior
to its public distribution. The Company agrees that any press release it may
issue announcing a Transaction will, at John Carris' request, contain a
reference to John Carris' role in connection with any Transaction in form and
substance satisfactory to John Carris.

 

Page | 5CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

(b)The Company may provide proprietary and confidential information to John
Carris in connection with this Agreement. John Carris will treat such nonpublic
information concerning the Company and its business confidentially for a period
from the date of this Agreement to the date which is twelve (12) months from the
date of termination or expiration of this Agreement and, except as otherwise
required by law, rule, regulation (including, but not limited to, regulations or
rules of any governmental agency or self- regulatory agency with appropriate
jurisdiction) or legal process, John

 

Carris will not disclose such information to a third party without the Company's
consent. The Company will furnish to John Carris (and, if appropriate, will
request that any acquiring entity or financing entity furnish to John Carris)
such information in its possession (or in the possession of such acquiring
entity or financing entity) as John Carris and the Company reasonably determine
appropriate to John Carris' services under this Agreement and which John Carris
requests, and agrees to cooperate with John Carris in connection with its
financial review, analysis and services under this Agreement.

 

(c)The Company represents and warrants that any projections provided by them to
John Carris will have been prepared, in the Company's belief, in good faith and
will be based upon assumptions which, in light of the circumstances under which
they are made, the Company believes are reasonable. The Company agrees to
promptly advise John Carris of all developments materially affecting any
proposed Transaction or any circumstance affecting, or which the Company
reasonably believes may affect, the completeness or accuracy of the information
previously furnished to John Carris. The Company recognizes and confirms that in
advising the Company and in completing its engagement hereunder, John Carris
will be using and relying on information furnished to John Carris by the
Company. It is understood that in performing under this engagement John Carris
may rely upon any information so supplied without independent verification. John
Carris shall not have any responsibility for such independent verification and
John Carris may rely on, and shall not assume any responsibility for, the
accuracy or completeness of any such information. John Carris will assume that
any forecasted financial information provided to it reflects the best available
estimates of future financial performance.

 

8.Indemnification. The Company agrees that:

 

(a)The Company shall indemnify and hold harmless John Carris, their members,
directors, officers, employees, agents, affiliates and controlling persons
within the meaning of Section 20 of the Securities Exchange Act of 1934 and
Section 15 of the Securities Act of 1933, each as amended (any and all of whom
are referred to as an "Indemnified Party"), from and against any and all losses,
claims, damages, liabilities, or expenses, and all actions in respect thereof
(including, but not limited to, all legal expenses reasonably incurred and
documented by an Indemnified Party in connection with the defense or settlement
of any claim, action or proceeding), incurred by an Indemnified Party that: (i)
directly arises out of any actions taken or omitted to be taken by the Company,
its affiliates, employees or agents, or any untrue statement of a material fact
contained in any of the financial or other information furnished to John Carris
by the Company or the omission of a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; or (b) with respect to, caused by, or
otherwise arising out of any transaction contemplated by the Agreement or John
Carris' performing the services contemplated hereunder; provided, however, the
Company will not be liable under clause (b) hereof to the extent, and only to
the extent, that any loss, claim, damage, liability or expense resulted from
John Carris' gross negligence or bad faith in performing such services.

 

Page | 6CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

(b)If the indemnification provided for herein is conclusively determined (by an
entry of final judgment by a court of competent jurisdiction and the expiration
of the time or denial of the right to appeal) to be insufficient to hold any
Indemnified Party harmless in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then the Company shall contribute to
the amounts paid or payable by such Indemnified Party in such proportion as is
appropriate and equitable under all circumstances taking into account the
relative benefits received by the Company on the one hand and John Carris on the
other, from the transaction or proposed transaction under the Agreement or, if
allocation on that basis is not permitted under applicable law, in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and John Carris on the other, but also the
relative fault of the Company and John Carris; provided, however, in no event
shall the aggregate contribution of John Carris and/or any Indemnified Party be
in excess of the net compensation actually received by John Carris and/or such
Indemnified Party pursuant to this Agreement.

 

(c)In the event any Indemnified Party shall incur any expenses covered by this
Section 8, the Company shall reimburse the Indemnified Party for such covered
expenses promptly following final judicial determintation of such matter.

 

The foregoing indemnification and contribution provisions are not in lieu of,
but in addition to, any rights which any Indemnified Party may have at common
law hereunder or otherwise, and shall remain in full force and effect following
the expiration or termination of the Agreement and shall be binding on any
successors or assigns of the Company and successors or assigns to all, or
substantially all, of the Company's business or assets.

 

9.Notices. Except as otherwise specifically agreed, all notices and other
communications made under this Agreement shall be in writing and, when delivered
in person, by facsimile transmission, or by e-mail, shall be deemed given on the
same day if delivered on a business day during normal business hours, or on the
first day of business day following delivery outside normal business hours, or
on the date indicated on the return receipt if sent registered or certified
mail, return receipt requested. All notices sent hereunder shall be sent to the
representatives of the party at the addresses indicated respectively below, or
at such other addresses as the parties may hereafter specify:

 

If to John Carris:

 

John Carris Investments, LLC

Attn: Mr. David Boral

Managing Director - Investment Banking

40 Wall Street, 17th Floor

New York, NY 10005

Facsimile: (212) 742-2510

 

If to the Company:

 

CorMedix Inc. Attn: Mr. Richard
Cohen Interim Chief Executive Officer
745 Rt. 202-206, Suite 303 Bridgewater,
NJ 08807 Facsimile: (908) 429-4307

 

Page | 7CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

10.Termination. John Carris' engagement under this Agreement will run from the
date of this Agreement until its expiration, or until its termination in
accordance with the following: either John Carris or the Company may terminate
this Agreement and the engagement contemplated hereby, with or without cause, at
any time upon 5 days advance written notice to the other party. Upon
termination, this Agreement shall have no further force or effect except that:
(i) any fee earned (or deemed to have been earned) or payable pursuant to
Section 3 as of the effective date of termination shall be paid in accordance
with the terms of this Agreement; (ii) any reasonable and documented
out-of-pocket expenses incurred by John Carris in accordance with the provisions
of this Agreement prior to the effective date of termination shall be paid or
reimbursed in accordance with the terms of this Agreement; (iii) the indemnity,
contribution and other provisions as contained in Section 8 shall continue to
apply notwithstanding termination for a period of six months following such
termination or expiration; and (iv) the representations, warranties and
covenants contained in this Agreement shall survive any completion or
termination of this engagement.

 

11.Survival. If any term, provision, covenant or restriction contained in this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void, unenforceable or against its regulatory policy, the remainder of
the terms, provisions, covenants and restrictions contained in this Agreement
shall continue in full force and effect without said provision, covenant or
restriction, and shall in no way be affected, impaired or invalidated, provided,
however, that, such severability should be ineffective if it materially changes
the economic benefit of this Agreement to any party.

 

12.Governing Law. Any right to trial by jury with respect to any claim or action
arising out of this Agreement or conduct in connection with the engagement is
hereby waived by the Parties. This Agreement shall be deemed made in New York,
and any controversies arising from or related to performance under this
Agreement shall be governed by the laws of the State of New York, without regard
to such State's rules concerning conflicts of laws. All controversies arising
from or related to performance under this Agreement shall be adjudicated in
State or Federal court within the city and county of New York. Each of the
Parties consents exclusively to personal jurisdiction in New York, waives any
objection as to jurisdiction or venue, and agrees not to assert any defense
based on lack of jurisdiction or venue. In any litigation, arbitration, or other
dispute resolution arising out of or relating to this Agreement, the prevailing
party shall be reimbursed by the other party (as determined by a court of
competent jurisdiction) for reasonable attorneys' fees and/or arbitration costs.

 

13.Successors. This Agreement may not be assigned by either the Company or John
Carris without the prior written consent of the other party, except that the
Company may assign its rights and obligations under this Agreement to any entity
which succeeds to the business of the Company. The benefits of, and the
obligations and liabilities assumed in this Agreement, shall be binding upon and
inure to the benefit of the Company's and John Carris' respective successors and
permitted assigns.

 

Page | 8CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

14.Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Parties regarding the matters provided for herein, and
supersedes any and all prior agreements, arrangements and understandings,
whether written or oral, relating to such matters. No alteration, waiver,
amendment, change or addition hereto shall be binding or effective unless the
same is set forth in writing and signed by a duly authorized representative of
each party. Waiver of or failure to exercise any rights provided by this
Agreement in any respect shall not be deemed a waiver of any further or future
rights. This Agreement may be executed in any number of counterparts each of
which shall be enforceable against the parties executing such counterparts, and
all of which together shall constitute a single document Except as otherwise
stated herein, in lieu of the original documents, a facsimile transmission, or
scanned or printed copy of the original documents, shall be as effective and
enforceable as the original.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page | 9CONFIDENTIAL

 

 

CORMEDIX INC.

August 20, 2012

AMENDED AND RESTATED INVESTMENT BANKING AGREEMENT

 

IN WITNESS WHEREOF, John Carris and the Company hereto have executed this
Agreement as of August 20, 2012.

 

JOHN CARRIS INVESTMENTS, LLC

 

By: /s/ George W. Carris Name: George W. Carris Title: Chief Executive Officer

 

CORMEDIX INC.

 

By: /s/ Richard M. Cohen Name: Richard M. Cohen Title: Executive Chairman,
Interim Chief Executive Officer and Interim Chief Financial Officer

  

Page | 10CONFIDENTIAL

 

 

EXHIBIT A

 

Existing Stockholders:

 

PharmaBio/Quintiles Elliott Associates

Spinnaker Capital LLC/NDP Partners University
of Arkansas/Shiva Parnters CSA Biotechnology
Fund/Brookline Parnters Millenium
Management LLC Paramount
Biosciences/Lindsay Rosenwald Galenica Ltd.

AQR Capital Management LLC/CNH Partners

Michael Arlotto David Bernfeld Michael Wheeler
Sudhir Shah Madding King Fred Zaino Lindsay

 

Rosenwald Philippe Weigerstorfer Rocky Bryant

 

Page | 11CONFIDENTIAL

 

